                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

William Coleman Camp,               )
                                    )             C/A No. 4:19-1884-MBS
                      Plaintiff,    )
                                    )
       vs.                          )
                                    )
Randall Williams, et al.,           )                 ORDER AND OPINION
                                    )
                      Defendants.   )
____________________________________)

       At the time of filing of the within complaint, Plaintiff William Coleman Camp was an inmate

in custody of the South Carolina Department of Corrections (SCDC) and housed at the Dorchester

County Detention Center in Summerville, South Carolina. On July 2, 2019, Plaintiff, proceeding

pro se, brought this action against current or former employees of SCDC. In accordance with 28

U.S.C. § 636(b) and Local Civ. Rule 73.02 (D.S.C.), this matter was referred to United States

Magistrate Judge Thomas E. Rogers, III for pretrial handling. On August 2, 2019, the Magistrate

Judge issued a proper form order informing Plaintiff of deficiencies in his complaint. The

Magistrate Judge also directed Plaintiff to keep the Clerk of Court apprised in writing of any address

change. Petitioner was cautioned that his failure to comply with the order would subject his case to

dismissal.

       Plaintiff filed an amended complaint on August 19, 2019. The Magistrate Judge issued a

second proper form order directing Plaintiff to complete, sign, and return Forms USM-285 for each

Defendant. The Magistrate Judge again cautioned Plaintiff to keep the court apprised in writing of

any address change.

       On November 15, 2019, Defendants filed a motion to dismiss for lack of prosecution. On
November 18, 2019, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Magistrate

Judge advised Plaintiff of the dismissal procedures and the possible consequences if he failed to

respond adequately. The Magistrate Judge also issued a scheduling order on November 19, 2019.

On December 2, 2019, the envelop containing Plaintiff’s copy of the scheduling order was returned

to the Office of the Clerk of Court marked “No Longer Here - R.T.S.” On December 5, 2019, the

envelope containing a copy of the Roseboro order was returned to the Clerk’s Office marked

“RETURN TO SENDER - NOT DELIVERABLE AS ADDRESSED - UNABLE TO FORWARD.”

       On December 30, 2019, The Magistrate Judge issued a Report and Recommendation in

which he recommended that Defendants’ motion to dismiss be granted on the ground that Plaintiff

failed to comply with the court’s proper form orders. The envelope containing Plaintiff’s copy of

the Report and Recommendation was returned to the Clerk’s Office on January 9, 2020, marked

“RETURN TO SENDER - NOT DELIVERABLE AS ADDRESSED - UNABLE TO FORWARD.”

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id.

       It appears that Plaintiff no longer wishes to pursue this action. The court adopts the

recommendation of the Magistrate Judge. Plaintiff’s complaint is dismissed with prejudice pursuant




                                                2
to Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                            /s/ Margaret B. Seymour
                            Senior United States District Judge

Columbia, South Carolina

February 18, 2020




                               3
